 

Exhibit 10.1

 



WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of June 6, 2018, is
by and among Brainstorm Cell Therapeutics Inc., a Delaware corporation (the
“Company”), and the undersigned holder of a Common Stock Purchase Warrant (the
“Existing Warrant”) issued by the Company on January 8, 2015 (the “Holder”).

 

WHEREAS, the Holder agrees to immediately exercise the Existing Warrant,
pursuant to the terms set forth therein, and in consideration therefor, the
Holder shall receive a newly issued Common Stock Purchase Warrant from the
Company pursuant to the terms set forth herein (“New Warrant”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:



 

article I

definitions

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Warrant Exercise Agreement (the
“Purchase Agreement”) pursuant to which the Existing Warrants were issued.



 

ARTICLE II

EXERCISE OF EXISTING WARRANTS AND ISSUANCE OF NEW WARRANTS

 

Section 2.1 Amendment and Exercise of Existing Warrants. Holder hereby agrees to
exercise (the “Warrant Exercise”) some or all of its Existing Warrants for a
cash exercise payment pursuant to the terms of the Existing Warrants (subject to
adjustment below). The number of Existing Warrant Shares purchased (the
“Exercised Warrant Shares”) and the aggregate exercise price are set forth on
the Holder’s signature page hereto. Immediately prior to and conditional upon
such exercise on the date hereof, the Existing Warrants covering the Exercised
Warrant Shares shall be automatically and with no further action amended, such
that the Exercise Price of the Exercised Warrant Shares shall be $5.00 per
share. The Exercise Price of any Existing Warrant Shares which are not exercised
in accordance with this Agreement shall not be amended. Within one (1) Trading
Day of the date hereof, the Holder shall deliver the aggregate cash exercise
price for such Exercised Warrant Shares to the wire instructions set forth on
the Company’s signature page hereto and within one (1) Trading Day of receipt by
the Company of such aggregate cash exercise price (same day if funds are
received by the Company by 11:59 a.m. Eastern Time), the Company shall deliver
the Exercised Warrant Shares to the Holder’s DTC account via the DWAC system.
Holder agrees that Holder’s broker will initiate the DWAC promptly after Holder
receives notice from the Company that Exercised Warrant Shares have been issued,
and understands and acknowledges that a broker initiating the DWAC after 3:30
p.m. Eastern Time may result in delay of receipt of shares until the following
business day. The exercise of the Exercised Warrant Shares shall otherwise be
pursuant to, and subject to the terms of, the Existing Warrant. The date of the
closing of the exercise of the Exercised Warrant Shares and other transactions
contemplated hereunder shall be referred to as the “Closing”. In connection with
its exercise hereunder Holder shall comply with its obligations under Section 2
of the Existing Warrant. Notwithstanding anything herein to the contrary, in the
event that the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitations (“Beneficial Ownership Limitation”) in the
Existing Warrants, the Company shall only issue such number of Exercised Warrant
Shares to the Holder (as instructed in writing by Holder) that would not cause
such Holder to exceed the maximum number of Warrant Shares permitted thereunder
with the balance to be held in abeyance until the balance (or portion thereof)
may be issued in compliance with such limitations. Holder shall provide written
notice to the Company promptly when any additional Exercised Warrant Shares may
be issued in compliance with the Beneficial Ownership Limitation. The balance of
the Exercised Warrant Shares shall promptly be issued when the Holder provides
notice that the Holder holds less than the Beneficial Ownership Limitation.

 



1

 

 

Section 2.2 Issuance of New Warrants. Within 3 Trading Days of the date hereof,
the Company shall deliver to the Holder a New Warrant to purchase up to a number
of shares of Common Stock equal to 100% of the number of Exercised Warrant
Shares, which New Warrant shall be immediately exercisable and have an exercise
period through December 31, 2020 with an exercise price equal to $9.00 per
share, subject to adjustment therein. The New Warrant shall otherwise be
substantially in the form of the Existing Warrant. Hereafter the New Warrants
shall be referred to as the “Warrants” and the shares of Common Stock underlying
such Warrants shall be referred to herein as the “Warrant Shares”.

 

Section 2.3 Registration Rights. On or prior to 30 days following the date
hereof (the “Filing Date”), the Company shall prepare and file with the
Commission a registration statement covering the resale of all of the Warrant
Shares underlying the New Warrants (“Registrable Securities”) for an offering to
be made on a continuous basis pursuant to Rule 415. Each registration statement
filed hereunder shall be on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith,
subject to the provisions of Section 2(e)); provided, however, that no Holder
shall be required to be named as an “underwriter” without such Holder’s express
prior written consent. The Company shall use commercially reasonable efforts to
cause a registration statement filed under this Agreement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event no later than 120 days following the date hereof, and
shall use commercially reasonable efforts to keep such registration statement
continuously effective under the Securities Act until the date that all
Registrable Securities covered by such registration statement (i) have been
sold, thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 (assuming cashless exercise)
and without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144, as determined by the counsel to
the Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Transfer Agent and the affected Holders (the “Effectiveness
Period”). Violations by the Company of this Section 2.3 shall result in the
Holder having the right to cashless exercise of the New Warrants in accordance
with their terms and shall be the sole remedy or penalty owed to the Holder.

 



2

 

 

Section 2.4 Subsequent Equity Sales. For the 90 days following the date hereof
(the “Stand-Still Period”), neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents (including but not
limited to any transactions relating to any Existing Warrants, other than
exercise thereof solely in accordance with their terms), without the prior
written consent of all of the Holders of the Warrant Shares then exercisable
under all outstanding Warrant Exercise Agreements with the Company dated on or
about the date hereof. Notwithstanding the foregoing, this Section 2.4 shall not
apply in respect of (i) an Exempt Issuance, other than issuances of registered
shares to consultants (which shall continue to require consent during the
Stand-Still Period) or (ii) any filing relating to the continuation of, or
replacement filing relating to, the Company’s shelf registration statement on
Form S-3 (File No. 333-204718).

 

Section 2.5 Subsequent Agreements. During such time as the New Warrant is
unexercised, the Company acknowledges and agrees that it will not enter into any
agreement with any holder of an Existing Warrant issued by the Company on
January 8, 2015 in connection with such Holder’s rights in such Existing Warrant
and granting rights materially more favorable than those set forth in this
Agreement, without the prior written consent of the Holders of a majority of the
Warrant Shares then exercisable under all outstanding Warrant Exercise
Agreements with the Company dated on or about the date hereof. For avoidance of
doubt, an agreement with the same terms set forth herein when the Company’s
stock price is higher than the date hereof would constitute an agreement with
rights materially more favorable than those set forth in this Agreement.

 

Section 2.6 Filing of Form 8-K and Prospectus Supplement. Prior to 9:30 am ET on
the date hereof, the Company shall issue a Current Report on Form 8-K,
reasonably acceptable to each Holder disclosing the material terms of the
transactions contemplated hereby, which shall include this Agreement as an
attachment thereto; provided however, if this Agreement is executed after 9:30
am ET the Current Report on Form 8-K shall be filed prior to 9:30 am ET on the
following Trading Day. From and after the issuance of such Form 8-K, the Company
represents to the Holder that it shall have publicly disclosed all material,
non-public information delivered to the Holder by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. In
addition, within 1 Trading Day of the date hereof, the Company shall file a
prospectus supplement under Rule 424 under the Securities Act to registration
statement number 333-201704 (the “Registration Statement”), disclosing the terms
of the transactions hereunder.

 

Section 2.7 Conditions to Holder’s Obligations. The obligations of the Holder
hereunder in connection with the Closing are subject to the following conditions
being met:

 



3

 

 

(a)               the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the date of the Closing of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(b)               the Registration Statement shall be effective as of the
Closing Date for the resale by the Holder of the Warrant Shares underlying the
Existing Warrants;

 

(c)       all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing shall have been performed;

 

(d)        the delivery of a Secretary’s Certificate, attaching any Board of
Directors and Pricing Committee resolutions approving the transactions
contemplated hereby;

 

(e)       there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(f)       from the date hereof to the Closing, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing, trading
in securities generally as reported by Bloomberg Financial Markets shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Holder, makes it impracticable or inadvisable to consummate the
transactions hereunder.

 

Section 2.8 Conditions to Company’s Obligations. The effectiveness of this
Agreement shall be subject to and conditional upon the prior written consent to
the transactions contemplated hereby, of (i) the Undersigned Holder and each
other Holder executing this Agreement on the date hereof, executing the same
form Leak-Out Agreement in form reasonably acceptable to the parties hereto; and
(ii) the Holders of a majority of the Existing Warrant Shares exercisable under
all outstanding Warrant Exercise Agreements. The parties agree to make good
faith efforts to seek and provide such consent. In the event that the parties
hereto are unable to obtain such consent on or before June 18, 2018, this
Agreement shall be void ab initio. By execution of this Agreement, the
undersigned Holder, with respect to all of its Existing Warrant Shares (whether
or not exercised), hereby consents to the transactions contemplated by this
Agreement and to the Company entering into Warrant Exercise Agreements with
other Holders of Existing Warrant Shares upon substantially similar terms to
this Agreement.

 



4

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)               Registration Statement. The Warrant Shares underlying the
Existing Warrants are registered for resale by the Holder on an effective
registration statement on Form S-3, File No. 333-201704 and the Company knows of
no reasons why such registration statement shall not remain available for the
resale of such Warrant Shares for the foreseeable future. The Company shall keep
the Registration Statement effective and available for use by the Holder until
all Warrant Shares underlying the Existing Warrants are sold by the Holder.

 

(c)               No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 



5

 

 

(d)               Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of Holder or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

 

(a)               Due Authorization. The Holder represents and warrants that (i)
the execution and delivery of this Agreement by it and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)               No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

(c)               Access to Information. The Holder acknowledges that it has had
the opportunity to review this Agreement and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the exercise of the Existing Warrants and issuance of
the New Warrants and the merits and risks of investing in the Warrant Shares
underlying the Existing Warrants; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. 

 



6

 

 

(d)               Holder Status. At the time such Holder was offered the New
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any New Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.

 

Section 4.2 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Existing Warrants. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.

 

Section 4.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



7

 

 

Section 4.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.8 Termination.  This Agreement may be terminated by any Holder, as to
the Holder’s obligations hereunder, by written notice to the other parties, if
the Closing has not been consummated on or before June 18, 2018, unless such
failure shall be due to the failure of Holder to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing.

 

Section 4.9 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrants or Warrant Shares.

  

 

 

***********************

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



  BRAINSTORM CELL THERAPEUTICS INC.        

By:

 

      Name: Chaim Lebovits     Title: President and Chief Executive Officer

 

 

Wire Instructions:

 



 



9

 

 

[PURCHASER SIGNATURE PAGES TO BCLI

AMENDMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



Name of Holder:   Signature of Authorized Signatory of Holder:   Name of
Authorized Signatory:   Title of Authorized Signatory:   Email Address of
Holder:       Number of Existing Warrants to be exercised (i.e. Exercised
Warrant Shares):    Aggregate Exercise Price (at $5.00 per Exercised Warrant
Share):   Warrant Shares underlying New Warrants:  



 

 

DWAC Instructions for Warrant Shares:

 

  

Address for Delivery of New Warrants for Holder:

 



10

 